Citation Nr: 0329712	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Recovery of overpayment of improved pension benefits in the 
amount of $3,292.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The appellant had active service from November 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 decision of the 
Committee on Waivers and Indebtedness (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the 
Committee denied the appellant's request for waiver of an 
asserted overpayment of VA nonservice-connected improved 
pension benefits in the amount of $3,292.00.  The appellant 
disagreed and this appeal ensued.  

In March 2003, the appellant and his daughter testified at a 
hearing held before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


REMAND

The appellant questions the validity of the overpayment of VA 
improved pension benefits in the amount of $3,292.00.  In 
several statements and in his hearing testimony, he 
essentially asserted that the income VA learned of from other 
Federal agencies was properly his daughter's income, not his 
income, which should not have been used to determine his 
eligibility for continued pension benefits and to create this 
overpayment.  He alternatively argues that, even if the debt 
were validly created, recovery should be waived.  

As the appellant seeks to prevent recovery of the alleged 
overpayment, either by questioning the creation of the debt 
or by demonstrating a need for its waiver, VA must resolve 
both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
The threshold determination is whether VA validly created the 
debt.  The Committee, in its October 2001 decision, did not 
address that issue - it only addressed whether waiver of 
recovery was warranted.  Accordingly, this case is REMANDED 
for the following action:  

1.  Readjudicate the claim of entitlement 
to recovery of the overpayment.  
Determine first whether the overpayment 
of VA improved pension benefits in the 
amount of $3,292.00 was properly created.  
If so, then determine whether the 
evidence supports waiver of recovery of 
this overpayment.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

